                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATIAS MALIG, AS TRUSTEE FOR                         Case No. 19-cv-02690-HSG
                                         THE MALIG FAMILY TRUST,
                                   8                                                          ORDER
                                                        Plaintiff,
                                   9
                                                 v.
                                  10
                                         LYFT, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                         KEVIN LEWIS,                                         Case No. 19-cv-03003-HSG
                                  14
                                                        Plaintiff,
                                  15
                                                 v.
                                  16
                                         LYFT, INC., et al.,
                                  17
                                                        Defendants.
                                  18
                                  19
                                              As discussed on the July 23, 2019 telephone conference, the Court proposes substituting
                                  20
                                       the following language for paragraph 2 of the parties’ proposed order consolidating cases:
                                  21
                                                      For all actions subsequently filed in, or transferred to this District, that
                                  22                  are related to the Consolidated Action by the Court, the parties
                                                      (including the parties to the subsequently filed or transferred action)
                                  23                  shall meet and confer regarding potential consolidation. If the parties
                                                      ultimately stipulate to consolidation, such action will be consolidated
                                  24                  with the Consolidated Action. If the parties are unable to agree on
                                                      consolidation, the parties shall bring the matter to the Court’s
                                  25                  attention within 10 days after the subsequently filed or transferred
                                                      action is related to the Consolidated Action.
                                  26
                                  27   See, e.g., Case No. 4:19-cv-02690-HSG, ECF 28-1.

                                  28          As also discussed, by July 25, 2019, the parties in the related actions must either (1)
                                   1   include this language in a revised proposed order attached to a renewed joint administrative

                                   2   motion to consolidate cases, or (2) file a joint objection to this language.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 7/23/2019

                                   5                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
